Exhibit 10.1

AMENDMENT TO THE

ROYAL CARIBBEAN CRUISES LTD.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



WHEREAS, Royal Caribbean Cruises Ltd. (the “Company”) currently maintains the
Royal Caribbean Cruises Ltd. Supplemental Executive Retirement Plan (the
“Plan”); and

 

WHEREAS, the Plan reserves to the Board of Directors (the “Board”) the authority
to amend the Plan; and

 

WHEREAS, the Company has determined that it is desirable to amend the Plan to
(i) reflect the new contribution formula under the Royal Caribbean Cruises Ltd.
et al Retirement Plan effective January 1, 2009; and (ii) eliminate the
compensation cap limitations imposed by section 401(a)(17) of the Internal
Revenue Code for determining benefits under the Plan effective January 1, 2009.

 

NOW, THEREFORE, IT IS RESOLVED that, the Plan is hereby revised, effective
January 1, 2009, in the following particulars:

 

1.

Article 3 is amended to read as follows:

 

ARTICLE 3

PLAN BENEFITS AND VESTING

3.1

Plan Benefits. The purpose of the Plan is to provide Participants with the
Company contributions that they would have received under the Retirement Plan,
but for the reductions contained in section 401(a)(17) of the Code beginning
January 1, 1994. The IRS is expected to issue an indexed maximum compensation
rate under section 401(a)(17) of the Code, determined without regard to the
reduction to $150,000 through 1996, on account of a grandfather provision for
collectively bargained plans. For instance, this amount in 1994 is $242,280 for
collectively bargained plans. As indexed, this amount shall be referred to as
the “Grandfathered Limit”. Effective January 1, 2009, the Plan will provide
Participants with the Company profit sharing contributions that they would have
received under the Retirement Plan, but for the reductions contained in section
401(a)(17) of the Code.

Effective with the Plan Year that begins January 1, 1994, the Plan benefit for
each Participant equals the difference between the Company contribution that
would have been provided for that Participant under the Retirement Plan had the
compensation limit under section 401(a)(17) of the Code continued to be adjusted
without regard to the reduction to $150,000 beginning in January 1994, and the
actual Company contribution provided under the Retirement Plan for that
Participant.

 

1

--------------------------------------------------------------------------------

 

The Plan shall use the Grandfathered Limit for purposes of determining the
benefit under the Plan. When the IRS no longer publishes the Grandfathered
Limit, then the maximum compensation in each year thereafter under the Plan
shall be determined by multiplying the compensation limit under the Retirement
Plan for any year by a fraction, the numerator of which is the Grandfathered
Limit and the denominator of which is the section 401(a)(17) limit under the
Retirement Plan, both determined as of the last year in which the IRS publishes
the Grandfathered Limit.

Thus, for instance, the benefit to be accrued under the Plan for 1994 for a
Participant with Compensation equaling or exceeding $242,280 will equal the
difference between $242,280 (the 1994 Grandfathered Limit) and $150,000 (the
1994 401(a)(17) limit mandated by OBRA 93) times the Participant’s applicable
contribution level under the Retirement Plan (8 to 12 percent depending on the
Participant’s years of service with the Company). If the IRS ceases issuing the
Grandfathered Limit after 1996, and in 1996, the Grandfathered Limit is $250,000
and the 401(a)(17) limit is $170,000, then the ratio to be used thereafter is
1.666 percent (250,000/150,000) of the section 401(a)(17) limit in effect each
Plan Year. If in 1997, the 401(a)(17) limit is $160,000, then the Plan’s maximum
compensation will be $266,560 (1.666 times $160,000).

Effective with the Plan Year that begins January 1, 2009, the Plan benefit for
each Participant shall equal the difference between the amount of the Company
profit sharing contribution that such Participant received under the Retirement
Plan taking into consideration the Participant’s Compensation times 6 to 10
percent (depending on the Participant’s years of service with the Company) for a
Participant hired before January 1, 2009, or 3 to 5 percent (depending on the
Participant’s years of service with the Company) for a Participant hired after
December 31, 2008, and the amount that the Participant would have received under
the Retirement Plan without regard to the compensation cap limitations imposed
under section 401(a)(17) of the Code.

IN WITNESS WHEREOF , this Amendment is being executed as of the 12th day of
September, 2008.

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

Attest: /s/ Bradley H. Stein___________

By: /s/ Maria R. Del Busto____________

 

Bradley H. Stein

Maria R. Del Busto

 

Vice President, General Counsel/

Vice President and Global Chief

 

Secretary

Human Resources Officer

 

 

 

2



--------------------------------------------------------------------------------

